Citation Nr: 0514535	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-01 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anal fissure.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Veteran and Mr. C. S.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty for over twenty years, and 
retired from the military in June 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for fourteen 
claimed disabilities, two of which were for anal fissure and 
a neck disability.  After the veteran expressed disagreement 
specifically with respect to the RO's rating action on these 
two issues, the RO issued another rating decision in November 
2001, denying, again, service connection for the claimed neck 
disability and anal fissure, to reflect consideration of 
these issues in light of the Veterans Claims Assistance Act 
(VCAA), enacted in November 2000, during the appeal period.  
The veteran subsequently perfected an appeal to the Board 
only with respect to these two issues.      

In connection with this appeal, in February 2005, the veteran 
(and Mr. C. S.) testified at a videoconference hearing before 
the undersigned Acting Veterans Law Judge of the Board 
(sitting in Washington, D.C.), consistent with the veteran's 
request to be heard by videoconference.  The hearing 
transcript is of record.

The appeal, as to both issues, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claims of entitlement to 
service connection for a neck disability and anal fissure.  
Further development would ensure that the veteran's due 
process rights, including those associated with VCAA, as 
amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
and VA regulations implementing VCAA, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004), are met.  The specific 
bases for remand are set forth below.

Service Connection for Anal Fissure

First, possibly relevant to the analysis of this claim is 
documented history of recurrent hemorrhoids during service.  
Service connection was granted for hemorrhoids in an August 
2000 rating decision, with the assignment of an initial 
disability rating of 10 percent effective March 8, 1999.  
While the Board recognizes that hemorrhoids and anal fissure 
are not be one and the same, it nonetheless notes the 
documented history of hemorrhoids as the two might be related 
in some way.

Second, with respect to anal fissure itself, the service 
medical records do document a diagnosis thereof in 1994, 
shortly before the veteran's retirement from active duty.  
One report, dated in May 1994, states that the veteran 
reported painful bowel movements and blood on toilet tissue; 
the examiner noted "chronic" fissure of the posterior anus.  
Thus, the record indicates the occurrence of an "injury" in 
service pertinent to this claim.

Third, with respect to the post-service record, medical 
evidence includes a June 2000 VA compensation and pension 
(C&P) examination report, which provides that, at the time of 
the examination, no active anal fissure was found.  However, 
the record also includes a March 2005 "report" of Dr. Obid 
(private physician), written on his prescription pad, which 
indicates that the veteran was "treated for hemorrhoids and 
fissure in his rectal area."  Moreover, the Board hearing 
testimony taken in February 2005 indicates recent recurrence 
of a problem that could be related to the claimed anal 
fissure.  Thus, there is evidence indicating that the rectal 
fissure problem might have recurred or became active again 
recently.  

Given the foregoing, the Board finds that a contemporaneous 
C&P medical examination is in order to determine whether the 
veteran does now have anal fissure, and if so, whether it is 
a recurrent manifestation of that diagnosed in service or is 
otherwise related to active duty.  This examination should 
take place after any missing, pertinent medical records are 
associated with the claims folder.     

Service Connection for Neck Disability

Essentially, the veteran's contention in this case is not 
that he had a single traumatic injury to the neck or cervical 
spine.  Rather, he maintains that his participation in boxing 
in the Navy between 1980 and 1990 cumulatively affected the 
condition of his neck and/or cervical spine area such that he 
now has a chronic neck condition.  See VA Form 9; Board 
hearing transcript.  The Board finds the veteran's contention 
with respect to boxing in service credible, as service 
medical records contain several references to the veteran's 
complaints about various ailments he had then reported as 
attributable to boxing injuries.  See, e.g., November 1986 
record concerning elbow pain; January 1983 record concerning 
pain in upper jaw and ear areas; and December 1980 record 
concerning left ear hearing difficulty.  Thus, the veteran's 
contention that he was engaged in boxing during the 1980s 
while on active duty is credible.  Moreover, the service 
medical records also document treatment, including physical 
therapy, for cervical nerve root compression and 
radiculopathy.  See September - October 1990 records.  While 
the service medical records themselves do not explicitly 
relate boxing activity with neck problems in terms of 
etiology, they (see, e.g., the October 1990 record) do 
discuss as relevant to the matter the veteran's history of 
"boxing on heavy bag."    

The post-service evidence includes private and VA outpatient 
care records dated within the last several years.  They 
include a 1999 diagnosis of cervical spondylosis, and 
spurring and "minor aging changes" in the lower cervical 
spine noted in 2000.  See VA medical records and diagnostic 
testing reports.  More recent VA medical records, dated 
between 2000 and 2002, also indicate mild spondylosis in the 
cervical spine and complaints of radicular pain in that area.  
Private medical records dated in 2002 reflect cervical 
radiculopathy and cervical disc degeneration, disc space 
narrowing, disc bulging, and stenosis; and diagnoses of 
cervical disc disease with radiculopathy and C5-6 herniated 
disc with neuropathy, apparently based upon recent medical 
examination and diagnostic testing.  In late 2002, the 
veteran reportedly underwent cervical spine diskectomy and 
anterior cervical fusion, and iliac crest bone graft 
harvesting and placement for anterior cervical fusion.  

In light of the foregoing, the Board finds that the current 
record provides ample evidence of pertinent in-service 
incident or injury (history of boxing; treatment for neck 
pain and cervical nerve root compression), as well as 
evidence of current neck or cervical spine disorder for which 
service connection is sought.  Thus, it appears that two of 
the three basic criteria for service connection are 
demonstrated.  See 38 C.F.R. § 3.303 (2004).  

What is missing from the record, however, is a persuasive 
medical nexus opinion linking boxing/in-service treatment for 
neck pain and current cervical spine disorder.  In this 
regard, the Board acknowledges the veteran's submittal of a 
November 2002 report of Dr. Shaieb, who stated, referring to 
his diagnosis of C5-6 herniated disc with neuropathy: "this 
could have occurred many years ago from the boxing accident 
and is consistant [sic] with an injury such as a boxing 
injury.  As I have not seen him up until recently, I can not 
state if he originally had this injury or not."  

The Board finds Dr. Shaieb's "opinion" inconclusive and 
unreliable at this juncture.  First, the second sentence of 
the doctor's opinion strongly suggests that he has not 
reviewed the veteran's documented medical history, although 
he probably was told by the veteran about his military boxing 
history.  The second reason why the Board finds this opinion, 
without more, is inadequate, is also related to the doctor's 
apparent lack of consideration of the veteran's full, 
pertinent medical history.  In the April 2002 VA outpatient 
medical record, there is a reference to the veteran's report 
of involvement in an automobile accident ("totalled 
car/guard rail; cycle down at 60" (whether "60" means 60 
miles per hour is not known, nor are any specific details 
about the accident given)).  If this accident occurred in 
April 2002, it would have pre-dated Dr. Shaieb's opinion 
issued later that year and should have been considered and 
explained assuming that it is relevant to an evaluation of 
the neck disability.  If so, Dr. Shaieb's nexus opinion, the 
Board observes, would have more persuasive value.  Again, it 
is not known how serious the accident was, and to what extent 
the veteran was involved.  In any event, the apparent lack of 
consideration thereof makes Dr. Shaieb's opinion less 
persuasive.  

In this connection, the Board notes that the private medical 
records in the claims folder pertaining to the cervical spine 
problems are dated around or after April 2002.  As to whether 
such private treatment was necessitated because of the 
automobile accident, or whether the accident might have 
exacerbated pre-existing neck problems (that is, neck pain 
noted in service), it is not clear.

Finally, it is noted that the veteran testified at the Board 
hearing that he received VA medical care for the neck 
disorder around 1997-1998, shortly after retirement from 
service.  Assuming this is true, it is additional evidence to 
buttress the claim in terms of continuity of relevant 
symptomatology.  Nonetheless, as these treatment records are 
not now in the claims folder and should be obtained for 
completeness of the pertinent evidence, and given other 
evidentiary gaps as explained above, the Board finds that the 
most appropriate disposition of the claim at this time is 
deferment of a decision pending further development.               

In light of the foregoing, the Board cannot now conclude that 
there is in fact a competent basis to conclude that the 
current neck disorder did occur as a result of active duty.  
An appropriate VA C&P orthopedic examination is in order to 
fill this evidentiary gap, after any missing, pertinent 
medical records are associated with the claims folder.  In 
remanding this issue for further evidentiary development, the 
Board is not now stating that a VA medical opinion would be 
somehow more reliable or credible than one from a private 
physician, nor is it intimating that Dr. Shaieb's 
"preliminary" opinion should not be accorded any weight 
upon 
readjudication of this claim on remand.  What it is saying is 
that the private doctor's opinion, without more, does not, at 
this juncture, provide adequate evidentiary bases to decide 
the claim on its merits.   


In consideration of the foregoing, the claim, as to both 
issues, is REMANDED for the following actions, after which 
the RO should undertake de novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim of 
entitlement to service connection for 
rectal fissure and neck/cervical spine 
disability that he has in his possession.  

2.  VA Medical Records.  Obtain any 
additional VA medical treatment records 
that are not currently in the claims 
folder (particularly those from the 
Panama City, Florida, and Biloxi, 
Mississippi, VA facilities, as the 
veteran apparently has visited these 
facilities for medical care related to 
the problems at issue in this appeal).  
Also obtain any missing VA medical 
records dated after 1996, as the veteran 
has reported receiving treatment for neck 
problems around 1997 to 1998, although 
the location of the VA facility is not 
apparent from the Board hearing 
transcript (see hearing transcript, pp. 
5-6).  Associate these records with the 
claims folder.  

3.  Private Medical Records.  Also obtain 
the treatment records of Dr. Obid.  [It 
is noted that the Board hearing 
transcript (i.e., at p. 7) references a 
Dr. Chi, but this appears to be a 
transcription error.  It appears from the 
context of the testimony that the veteran 
was discussing Dr. Shaieb.  If, in fact, 
he was referring to a different doctor, 
he should advise the RO of such.]  Ask 
the veteran to complete a form 
authorizing VA to obtain these records 
from Dr. Obid.  The veteran should be 
advised that he is free to submit these 
private medical records on his own.  Also 
ask whether there are any other private 
medical records that are not covered in 
this remand directive or are missing from 
the claims folder.  Obtain the records 
covered in this remand directive and 
associate them with the claims folder.  

4.  C&P Examination.  After completing 
the above, and obtaining as many 
pertinent missing records as possible 
consistent with the above directives, 
schedule the veteran for VA C&P medical 
examinations to (a) determine whether the 
veteran now has anal or rectal fissure 
and/or a cervical spine/neck disability; 
(b) render specific diagnoses of such 
disorders or disabilities claimed; and 
then opine whether either/both (b) is/are 
at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability greater than 
50 percent), or less likely than not (by 
a probability less than 50 percent) 
etiologically related to active duty.  

With respect to the neck disability 
claim, the examiner should address 
nonservice-related factors that could 
have bearing on the issue of etiology or 
nexus, including the automobile accident 
which apparently occurred in or around 
April 2002, as well as history of boxing 
while in the military.    

The veteran's claims folder, which should 
include a complete copy of this remand 
order and the veteran's complete service 
medical records, should be made available 
to the examiner(s).  The examiner(s) 
should consider as pertinent to the issue 
of etiology of either claimed disorder 
currently found the veteran's medical 
history, and such history should be 
discussed in the written report to the 
extent necessary to adequately explain 
the bases for the opinion as to whether 
either disorder is, or is not, related to 
active service.   In this connection, the 
examiner should discuss any evidence that 
the veteran's complaints are not 
supported by objective or physical 
findings.   

If the examiner is unable to opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, 
he or she should so state and explain the 
reasons therefor.  The examiner also 
should conduct or order diagnostic 
testing as deemed warranted.  

Associate with the claims folder the 
written examination report(s), along with 
reports of any diagnostic testing 
conducted in connection with the 
examination(s).

5.  After completing the above, review 
the entire record and readjudicate the 
claim.  If the decision is adverse to the 
veteran on either claimed disorder, then 
issue a Supplemental Statement of the 
Case, and give the veteran and his 
accredited representative an appropriate 
amount of time to respond to it.  
Thereafter, the claim should be directed 
to the Board, if in order. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




